Citation Nr: 1436733	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965.  The Veteran died in February 2009, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.

In January 2013, the Board denied entitlement to a rating in excess of 70 percent for PTSD for accrued benefits purposes.  The appellant appealed the January 2013 Board decision to the Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision (single judge), the Court vacated the part of the Board's decision that found that the Veteran was not entitled to a rating in excess of 70 percent for PTSD during the accrued benefits timeframe.  As noted in the Memorandum Decision, the Board erroneously characterized the issue as entitlement to a disability rating in excess of 70 percent for PTSD, when in fact the Veteran had only been assigned a 30 percent rating for his PTSD.  As such, the issue is correctly characterized on the cover page of this decision.  The case has since been returned to the Board for adjudication consistent with the February 2014 Memorandum Decision.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

FINDINGS OF FACT

1.  At the time of the Veteran's death, the claim for a disability rating in excess of 30 percent for PTSD was still pending.

2.  Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, hypervigilance, forgetfulness, defensiveness, and increased startle response-all resulting in moderate social and occupational impairment; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2013)). 

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a February 2009 notice letter, prior to a February 2009 rating decision, the appellant was notified of the information and evidence needed to substantiate her claim for accrued benefits, including information regarding this claim that was pending at the time of the Veteran's death.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the accrued benefits claim.  For accrued benefits purposes, only evidence contained, or constructively contained, in the claims file is for review.  Here, the appropriate evidence is already associated with the claims file.  No further information or evidence is thus required for the claim.

Legal Criteria

Upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based upon existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013). 

A consequence of the derivative nature of a surviving spouse's claim for entitlement to a veteran's accrued benefits is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to base his or her own application.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1996). 

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b) (2013).  However, for claims for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2013). 

The evidence for review must have been in VA's possession or constructively in VA's possession at the date of the Veteran's death.  38 C.F.R. § 3.100(d)(4) (2013). 

The record reflects that the Veteran died in February 2009.  It also shows that the Veteran had a claim pending of entitlement to an increased evaluation for PTSD, which was rated as 30 percent disabling.  At the time of the Veteran's death in February 2009, the RO had not yet adjudicated the Veteran's claim for an increased rating.  Therefore, the issue of an increased evaluation for PTSD remained pending and unadjudicated at the time of the Veteran's death.  

The appellant filed her claim for accrued benefits in February 2009 within one month of the Veteran's death.  Thus, her claim was timely filed.  Furthermore, because the appellant's claim is for the purpose of accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death, other than VA records that were constructively of record at the time of death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013). 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated as 30 percent disabling using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depression, which was never service-connected.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected depression.  Further, no mental health professional has attempted to distinguish between said symptomatology.  It appears that to delineate between PTSD and depression would be an impossibility.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

Factual Background and Analysis

The relevant evidence of record includes a May 2007 VA treatment record noting that the Veteran's wife complained of the Veteran hallucinating about war scenes and becoming delusional.  

In a June 2007 letter, the Veteran stated that he had flashbacks, forgetting where he was/what he was doing, waking up sweating thinking about the war.  He indicated that his family reported that he walked in his sleep, ran in circles, yelled, and fought anyone that tried to stop his behavior.  He wrote that most of the time he felt that the enemy was trying to get him, and his family was afraid of him when he behaved in those ways, and he was not even aware that he was doing those things.  The Veteran also recounted that he did not sleep much due to his nightmares, and that he did not eat much or go out.  

A July 2007 VA treatment record noted that the Veteran's primary complaint was trouble sleeping for over 40 years.  He could fall asleep but woke up two to three times a night; his wife reported that he sometimes cursed and fought in his sleep, and at times he was loud enough to wake others up in the house.  The Veteran indicated that he slept four to five hours a night and had nightmares once a week that woke him up.  He was able to go back to sleep sometimes but other times he remained awake for a while.  The Veteran reported intrusive thoughts, not liking to watch the news and, turning the TV off if there were reports of the war.  His wife indicated that the Veteran startled easily and was very defensive, and he stated that he paced and stared into space.  He reported that recently his interests for things had declined and that his mind was not as sharp and his wife felt that his performance had change (e.g. not calling clients back about work and retreating to a back room when family came to visit).  He avoided outings, and he indicated that he did not have as much energy as before.  Overall, he felt good about life, was family oriented, and enjoyed life though his wife added that he did not always act like he did.  He did not feel like he was better off dead.  He had no suicidal or homicidal ideation.  

Mental status evaluation revealed that he was clean shaven, friendly, guarded with good eye contact, down mood, and stable and depressed affect with constricted range.  His slowed and soft speech was punctuated with long pauses.  His thought process was coherent, logical, and linear; and thought content was devoid of suicidal or homicidal ideation or delusions, and he had good judgment and insight.  With regard to cognition, he scored a 27/30 and could not remember two words and drawing was not correct.  The clinician noted that the Veteran presented with symptoms of PTSD with a history of trauma, about which he avoided talking and had trouble watching the news.  He had become isolative and no longer did things he once did, had trouble staying asleep because of nightmares, and became defensive if people walked up to him from behind and scared him.  He had strong social support, and good judgment and insight into his disorder.  It was noted that he was started on medication to help with sleep.  A diagnosis of PTSD was given and a GAF score of 55 was assigned.   

VA treatment records dated in August 2007 noted that the Veteran had nightmares one to two times a week, avoided people, and enjoyed some activities but limited his activities.  The Veteran indicted that he kept busy during the day to avoid thoughts from the past.  He did not report depression, although he fell that way in the past.  On evaluation, the clinician observed that the Veteran was in a good mood, demonstrated a euthymic affect and linear thought process, and was without suicidal or homicidal ideation or psychosis.  A diagnosis of PTSD was noted and a GAF score of 55 was assigned.  The clinician summarized that although the Veteran had some avoidance and nightmares, he was generally able to functional pretty well with nightmares being his primary complaint.  

A September 2007 VA treatment record noted that the Veteran reported having nightmares two times a week and generally slept eight hour with a few nighttime awakenings.  While other people made him nervous, he was able to get around it for the most part.  He worked in construction and was able to go to the grocery store as needed.  Although he had trouble with intrusive thoughts, he was able to put them out of his mind.  He also reported some situational depression related to bills, but had no prolonged period of depression.  On evaluation, the clinician observed that the Veteran was in a good mood, demonstrated a euthymic affect with full range, linear thought process, and without suicidal or homicidal ideation or psychosis.  A diagnosis of PTSD was noted and a GAF score of 61 was assigned.  The clinician opined that the Veteran had been fairly highly functioning despite his PTSD diagnosis, and continued to work in construction and was not limited by avoidance or anxiety.  His major complaint was nightmares, and his medication was increased for several days.  

In a September 2007 letter from the Veteran's clinical psychologist, he indicated that the Veteran's PTSD symptoms caused disturbed/restless sleep, frequent nightmares about Vietnam and combat experiences (two to three times per week), intrusive thoughts and memories (daily), and flashbacks (twice a week) for the last 40 years.  As a result, he experienced "increased irritability, difficulty relating to other people, social isolation, avoidance of crowds and sudden loud noises, avoidance of reminders of war time experiences such as war movies and symptoms of anxiety and depression."  

A February 2008 VA examination report reflects that the claims folder was reviewed.  The Veteran's wife indicated that the Veteran yelled and fought during the night three times a week, and the Veteran indicated that he did not remember the contents of his dreams.  She also reported to the examiner that the Veteran had been more isolated, stared off into space, and more distant from his grandkids in the last few months.  When questioned about what bothered him the most, the Veteran stated that he blanked out while driving two or three months before, and indicated that he did not have any particular thoughts.  After further questioning of the Veteran, the examiner noted that the Veteran had thoughts about Vietnam about two months before but it would not be considered a flashback.  The Veteran's wife reported that he lost 40-60 pounds over the last two years, and stopped working two to three months before due to his back problems.  The Veteran denied drug or alcohol use. 

On evaluation of the Veteran, the examiner observed that the Veteran was casually groomed and cooperative throughout the interview.  He maintained fair eye contact, had slow and soft spoken speech, mood was euthymic, affect was appropriate to content, thought processes and associations were logical and tight without loosening of associations or confusion.  Also, the Veteran was oriented to all spheres without evidence of delusions or hallucinations, and insight and judgment were deemed fair.  He denied any suicidal or homicidal ideations.  A diagnosis of depressive disorder was given, and a GAF score of 58 was assigned.  The examiner noted that the severity of the Veteran's symptoms was mild to moderate, and the duration of the symptoms was within the last couple of months.  His symptoms did not preclude employment, but social functioning was impacted by isolation and depression.  There was no evidence of thought impairment or communication.  As to sleep disturbances with and periodic thoughts of wartime experiences, these symptoms did not meet the criteria for a diagnosis of PTSD based on their frequency, severity, and number of symptoms.  The examiner indicated that the complaints of memory lapses could not be tied to PTSD.  She further noted that the depressive symptoms likely had a detrimental effect on memory and concentration, but the other symptoms described would not suggest that the severity would be expected to be what the Veteran had described as "blanking out" when he was driving.  

Additionally, VA treatment records dated in 2008 and 2009 demonstrate that the Veteran had grossly impaired cognition, poor insight and judgment, and slow thought process.  He was hospitalized and delirium was diagnosed.  In this regard, a January 2011 VA examination report was rendered to determine the status of the Veteran's psychiatric disorder from 2008 to 2009.  Upon review of the claims folder, the VA examiner pertinently determined that there was no evidence that the various neuropsychological and cognitive problems were related to the Veteran's PTSD or depression, and were possibly related to steroid induced psychosis, recent infection leading to delirium, or liver and kidney dysfunction.  The examiner concluded that he did not have enough evidence to speculate as to the causes of the Veteran's delirium except to state that they were not related to PTSD or depression.  

Upon thorough review of the evidence of record, the Board finds that preponderance of the evidence supports a finding that the Veteran has more nearly approximated reduced reliability and productivity required for a 50 percent rating.  In other words, the Board finds that the Veteran's PTSD symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal.  

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the numerous VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  

Although his PTSD was at sometimes shown to be severe, the Veteran did not demonstrate total social impairment, to include as due to symptoms such gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  As noted above, the Veteran was functioning very well and maintained close relationships with his family and worked in construction, only quitting due to his back.  His main issue was sleep.  Therefore, he did not meet the criteria for an evaluation in excess of 50 percent prior to his death.  

Additionally, the Veteran's GAF scores of 55, 58, and 61 are commensurate with no more than a 50 percent evaluation.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

In this case, the Veteran's manifestations included depression, flashbacks, nightmares, irritability, intrusive memories, avoidance, sleep impairment, increased startle response, loss of interest, and diminished affect.  However, the Veteran did not exhibit regular suicidal ideation, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included significant sleep impairment, depression, and isolation/avoidance due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

Additionally, the Board is cognizant that in the last year before his death, the Veteran was disoriented and demonstrated cognitive impairment, however, the January 2011 VA examiner specifically indicated that these symptoms were not related to PTSD or depression.  Therefore, these symptoms will not be reviewed in evaluating the severity of the Veteran's disorder.  

The Board acknowledges the Veteran's competency (as well as the appellant's) to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his PTSD of significantly greater probative value.  Additionally, there is evidence showing that the Veteran still had a generally good relationship with family prior to his death.  The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of PTSD symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even if the Board were to concede that the Veteran's PTSD symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent.   
 
As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms during the appeal period did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran reported working in construction until two to three months prior to his February 2008 VA examination.  He contends that he had to stop working due to his back disability.  Nevertheless, this VA examiner found that the Veteran's PTSD symptoms cause no more than mild to moderate impact and do not preclude employment.  The Board finds that these statements from the medical professional are more probative as to the issue of occupational impairment due to PTSD symptoms than any lay testimony provided by the Veteran or the appellant.  Thus, the Veteran's PTSD did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have had some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran had self-limited his social activities due to his psychiatric symptoms.  He reported that he prefers to be alone, but also had a good relationship with his family.  Although the Veteran has certainly experienced problems due to his PTSD symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, although he may have limited his social interaction and preferred to spend time alone, the record demonstrates that the Veteran was married with children, but was distant to his grandchildren.  As such, although the Veteran may have had some social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  

Although the Veteran had some of the criteria for a 70 percent rating, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, may support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation due to his PTSD.  He has not experienced hallucinations.  He exhibited some concentration and memory problems, but his thought processes and communication were overall logical and coherent.  He had not exhibited inappropriate behavior and his personal hygiene was appropriate.  He had some social impairment, but he continued to participate in his family life at home until his death.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment did not warrant a rating in excess of the currently assigned 50 percent rating at any time during the appeal period. 

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his PTSD for the entire timeframe on appeal (for accrued benefits purposes).  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, hypervigilance, forgetfulness, defensiveness, and increased startle response.  The current 50 percent rating under Diagnostic Code 9411 is specific for such symptomatology.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

For the entire timeframe on appeal, a 50 percent rating, but no higher, for PTSD is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


